 
Exhibit 10.1
 
DONEGAL GROUP INC.
 
2011 EMPLOYEE STOCK PURCHASE PLAN
 
Section 1.  Purpose.
 
Donegal Group Inc. (the “Company”) has established this 2011 Employee Stock
Purchase Plan (this “Plan”) for the benefit of the eligible employees of the
Company, its parent, Donegal Mutual Insurance Company (“Donegal Mutual”),
participating subsidiaries of the Company and of Donegal Mutual and any company
from which the Company or Donegal Mutual assumes 100% quota share reinsurance.
 
The purpose of this Plan is to provide each eligible employee with an
opportunity to acquire or increase his or her proprietary interest in the
Company through the purchase of shares of the Company’s Class A common stock
(the “Class A common stock”) at a discount from the market prices prevailing at
the time of purchase. The Company intends that this Plan meet the requirements
of Section 423 of the Internal Revenue Code of 1986, as amended (the “Code”).
 
Section 2.  Eligible Employees.
 
(a) Employees eligible to participate in this Plan (“Eligible Employees”) will
consist of all individuals: (i) who are full-time employees, as defined in
Section 2(b) of this Plan, of the Company, Donegal Mutual, any subsidiary, as
defined in Section 424 of the Code, of the Company or Donegal Mutual or any
company from which the Company or Donegal Mutual assumes 100% quota share
reinsurance (a “Participating Company”), and (ii) who have completed one month
of employment on or prior to the date on which an Enrollment Period, as defined
in Section 4 of this Plan, begins.
 
(b) A “full-time employee” is an employee of the Company, Donegal Mutual or any
Participating Company who works or is scheduled to work at least 1,000 hours
during any calendar year. The Company will consider an employee who is not
scheduled to work at least 1,000 hours during a calendar year, but who in fact
works at least 1,000 hours during a calendar year, a “full-time employee” once
the employee is credited with at least 1,000 hours during such year.
 
(c) A person who is otherwise an Eligible Employee may not purchase any shares
of Class A common stock under this Plan to the extent that: (i) immediately
after such person purchases Class A common stock, the person would own shares of
Class A common stock, including shares that would be owned if all outstanding
options to purchase Common Stock such person holds were exercised, that possess
5% or more of the total combined voting power or value of all classes of stock
of the Company or any subsidiary of the Company or (ii) such right would cause
such person to have purchase rights under this Plan and all other stock purchase
plans of the Company or any subsidiary of the Company or Donegal Mutual that
meet the requirements of Section 423 of the Code, that accrue at a rate that
exceeds $25,000 of fair market value of the stock of the Company, or any
subsidiary of the Company, determined at the time the right to purchase Class A
common stock under this Plan is exercisable, for each calendar year in which a
purchase right under this Plan is outstanding. For this purpose, a right to
purchase Class A common stock accrues when such right first becomes exercisable
during the calendar year, but the rate of accrual for any calendar year may in
no event exceed $25,000 of the fair market value of Class A common stock subject
to the right, and the number of shares of Class A common stock under one right
may not be carried over to any other right.
 
(d) Notwithstanding other provisions in this Plan to the contrary, any officer
of the Company, Donegal Mutual or any Participating Company who is subject to
Section 16 of the Securities Exchange Act of 1934 (the “Exchange Act”) with
respect to his or her ownership of shares of Class A common stock (a “Section 16
officer”) will be subject to the restrictions and conditions set forth in
Sections 7(b) and 9 of this Plan.
 
Section 3.  Duration of Plan and Subscription Periods.
 
This Plan is effective as of July 1, 2011 through and including June 30, 2022.
During the term of this Plan, this Plan will have 20 semi-annual “Subscription
Periods.” Each Subscription Period will extend from July 1 through December 31
or from January 1 through June 30, respectively, with the first Subscription
Period beginning on July 1, 2011 and the last Subscription Period ending on
June 30, 2022.


A-1



--------------------------------------------------------------------------------



 



Section 4.  Enrollment and Enrollment Period.
 
Enrollment for participation in this Plan will take place during the “Enrollment
Period” that precedes each Subscription Period. Enrollment Periods are in effect
from June 1 through June 30 and from December 1 through December 31 of each
year. In addition, the Company will deem each individual who participates in the
Company’s 2001 Employee Stock Purchase Plan and who is an Eligible Employee as
of May 31, 2011 as automatically enrolled in this Plan effective as of the first
Subscription Period. Except as provided regarding automatic enrollment in this
Plan as of the first Subscription Period, any person who is an Eligible Employee
and who would like to participate in this Plan should file a subscription
agreement during an Enrollment Period, and that eligible employee’s
participation in this Plan will then commence as of the commencement of the next
Subscription Period. Once enrolled, an Eligible Employee will continue to
participate in this Plan for each succeeding Subscription Period until such
Eligible Employee terminates his or her participation, the Eligible Employee
ceases to be an Eligible Employee or elects to withdraw from this Plan, this
Plan expires or the Company terminates this Plan. An Eligible Employee who
desires to change his or her rate of contribution may do so effective as of the
beginning of the next Subscription Period by submitting a properly completed and
executed enrollment form to the Company during the Enrollment Period for the
next Subscription Period. An Eligible Employee who is not a Section 16 officer
may also change his or her rate of contribution during a Subscription Period
only pursuant to Section 7(b) of this Plan.
 
Section 5.  Total Number of Shares Available.
 
The total number of shares available under this Plan is 300,000 shares of
Class A common stock. Such Class A common stock may be authorized and unissued
shares or previously issued shares that the Company reacquired. In the event the
total number of shares available for purchase under this Plan have been
purchased prior to the expiration of this Plan, the Company may terminate this
Plan in accordance with Section 13 of this Plan.
 
Section 6.  Subscription Price.
 
The “Subscription Price” for each share of Class A common stock subscribed for
purchase under this Plan during each Subscription Period will be the lesser of
(i) 85% of the fair market value of such share as determined as of the last
trading day before the first day of the Enrollment Period with respect to such
Subscription Period or (ii) 85% of the fair market value of such share as
determined on the last trading day of such Subscription Period. The fair market
value of a share will be the closing price the NASDAQ Stock Market reports for
the applicable date.
 
Section 7.  Amount of Contribution and Method of Payment.
 
(a) An Eligible Employee must pay the Subscription Price through a payroll
deduction. The maximum payroll deduction may not be more than 10% of an Eligible
Employee’s Base Pay, as defined in Section 7(c) of this Plan. An Eligible
Employee must authorize a minimum payroll deduction, based on such employee’s
Base Pay at the time of such authorization, that will enable such employee to
accumulate by the end of the Subscription Period an amount sufficient to
purchase at least ten shares of Class A common stock. An Eligible Employee may
not make separate cash deposits toward the payment of the Subscription Price.
 
(b) An Eligible Employee who is not a Section 16 officer may at any time during
a Subscription Period reduce the amount the Eligible Employee previously
authorized the Company to deduct from his or her Base Pay, provided the
reduction conforms with the minimum payroll deduction set forth in Section 7(a)
of this Plan. To do so, an Eligible Employee should forward to the Company a
properly completed and executed written notice setting forth the requested
reduction in his or her payroll deduction. The change in payroll deduction will
become effective on a prospective basis as soon as practicable after the Company
receives the change notice. An Eligible Employee may change his or her payroll
deduction under this Section 7(b), by forwarding to the Company a properly
completed and executed written notice setting forth such reduction in his or her
payroll deduction only once during any Subscription Period. Any such reduction
will remain in effect for subsequent Subscription Periods, subject to compliance
with Section 7(a) of this Plan, until such Eligible Employee terminates his or
her participation in this Plan, the Eligible Employee ceases to be an Eligible
Employee, this Plan expires or the Company terminates this Plan. A Section 16
officer may not change his or her rate of contribution during a Subscription
Period.


A-2



--------------------------------------------------------------------------------



 



(c) “Base Pay” means the straight-time earnings or regular salary paid to an
Eligible Employee. Base Pay will not include overtime, bonuses or other items
that the committee administering this Plan pursuant to Section 14 of this Plan
does not consider to be regular compensation. Payroll deductions will commence
with the first paycheck issued during the Subscription Period and, except as set
forth in Sections 9 and 10, will continue with each paycheck throughout the
entire Subscription Period, except for pay periods for which the Eligible
Employee receives no compensation (i.e., uncompensated personal leave, leave of
absence, etc.).
 
Section 8.  Purchase of Shares.
 
The Company will maintain a “Plan Account” on its books for recordkeeping
purposes only in the name of each Eligible Employee who authorized a payroll
deduction (a “participant”). At the close of each pay period, the Company will
credit the amount deducted from the participant’s Base Pay to the participant’s
Plan Account. The Company will pay no interest on any Plan Account balance in
any circumstance. As of the last day of each Subscription Period, the Company
will divide the amount then in the participant’s Plan Account by the
Subscription Price for such Subscription Period as determined pursuant to
Section 6 , and credit the participant’s Plan Account with the number of whole
shares that results. The Company will not credit fractional shares under this
Plan. The Company will issue and deliver share certificates to each participant
within a reasonable time thereafter. The Company will carry forward any amount
remaining in a participant’s Plan Account to the next Subscription Period.
However, any amount the Company carries forward pursuant to this Section 8 will
not reduce the amount a participant may contribute pursuant to Section 7 of this
Plan during the next Subscription Period. If a participant does not accumulate
sufficient funds in his or her Plan Account to purchase at least ten shares of
Class A common stock during a Subscription Period, the Company will deem such
participant to have withdrawn from this Plan pursuant to Section 9 of this Plan.
 
If the number of shares subscribed for purchase during any Subscription Period
exceeds the number of shares available for purchase under this Plan, the Company
will allocate the remaining shares available for purchase among all participants
in proportion to their Plan Account balances, exclusive of any amounts carried
forward pursuant to the preceding paragraph. If the number of shares that would
be credited to any participant’s Plan Account in either or both of the
Subscription Periods occurring during any calendar year exceeds the limit
specified in Section 2(c) of this Plan, the Company will credit the
participant’s Plan Account with the maximum number of shares permissible, and
refund the remaining amounts to the participant in cash without interest
thereon.
 
Section 9.  Withdrawal from This Plan.
 
A participant, other than a Section 16 officer, may withdraw from this Plan at
any time by giving a properly completed and executed written notice of
withdrawal to the Company. As soon as practicable following the Company’s
receipt of a notice of withdrawal, the Company will refund the amount credited
to the participant’s Plan Account in cash without interest thereon. The Company
will make no further payroll deductions with respect to such participant except
in accordance with an authorization for a new payroll deduction filed during a
subsequent Enrollment Period in accordance with Section 4 of this Plan. A
participant’s withdrawal will not affect the participant’s eligibility to
participate during any succeeding Subscription Period. A withdrawal by a
Section 16 officer, other than a withdrawal under Section 10 of this Plan, will
not become effective until the Subscription Period that commences after the date
the Company receives written notice of such withdrawal.
 
Section 10.  Separation from Employment.
 
The Company will treat separation from employment for any reason, including
death, disability or retirement, as defined in this Section 10, as an automatic
withdrawal pursuant to Section 9 of this Plan. However, at the election of a
participant who retires, or in the event of a participant’s death at the
election of the participant’s beneficiary, any cash balance in such
participant’s Plan Account may be used to purchase the appropriate number of
whole shares of Class A common stock at a Subscription Price determined in
accordance with Section 6 of this Plan using the date of the participant’s
retirement or death as though it was the last day of the Subscription Period.
The Company will refund in cash any cash balance in the Plan Account after such
purchase to the participant, or in the event of the participant’s death to the
participant’s beneficiary without interest thereon. As used in this Section 10,
“retirement” means a termination of


A-3



--------------------------------------------------------------------------------



 



employment by reason of a participant’s retirement at or after the participant’s
earliest permissible retirement date pursuant to and in accordance with his or
her employer’s regular retirement plan or practice.
 
Section 11.  Assignment and Transfer Prohibited.
 
No participant may assign, pledge, hypothecate or otherwise dispose of his or
her subscription or rights to subscribe under this Plan to any other person, and
any attempted assignment, pledge, hypothecation or disposition will be void.
However, a participant may acquire shares of Class A common stock subscribed to
under this Plan in the names of the participant and another person jointly with
the right of survivorship upon appropriate written notice to the Company. No
subscription or right to subscribe granted to a participant under this Plan will
be transferable by the participant otherwise than by will or by the laws of
descent and distribution, and such subscription rights will be exercisable only
by the participant during the participant’s lifetime.
 
Section 12.  Adjustment of and Changes in Class A Common Stock.
 
In the event that the outstanding shares of Class A common stock of the Company
are hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company, or of
another corporation, by reason of reorganization, merger, consolidation,
recapitalization, reclassification, stock split-up, stock dividend, either in
shares of Class A common stock or of another class of the Company’s stock,
spin-off or combination of shares, the committee appointed pursuant to
Section 14 of this Plan will make appropriate adjustments in the aggregate
number and kind of shares that are reserved for sale under this Plan.
 
Section 13.  Amendment or Termination of This Plan.
 
The Board of Directors of the Company (the “Board”) will have the right to
amend, modify or terminate this Plan at any time without notice, provided that
the amendment, modification or termination of this Plan does not adversely
affect any participant’s existing rights and provided further that, without the
approval of the stockholders of the Company in accordance with applicable law
and regulations, no such amendment will increase the benefits accruing to
participants under this Plan, increase the total number of shares subject to
this Plan, change the formula by which the price at which the shares will be
sold is determined, or change the class of employees eligible to participate in
this Plan.
 
Section 14.  Administration.
 
A committee of three employees of the Company the Board appoints from time to
time will administer this Plan. The committee may from time to time adopt rules
and regulations for carrying out this Plan. Any interpretation or construction
of any provision of this Plan by the committee will be final and conclusive on
all persons absent contrary action by the Board. Any interpretation or
construction of any provision of this Plan by the Board will be final and
conclusive on all persons.
 
Section 15.  Designation of Beneficiary.
 
A participant may file a written designation of a beneficiary who is to receive
any cash credited to the participant under this Plan in the event of such
participant’s death prior to the delivery to the participant of such cash. A
participant may change such designation of a beneficiary at any time upon
written notice to the Company. Upon the death of a participant and upon the
committee’s receipt of proof of the participant’s death and of the identity and
existence of a beneficiary validly designated by the participant under this
Plan, the Company will deliver such cash to such beneficiary. In the event of
the death of a participant and in the absence of a beneficiary validly
designated under this Plan who is living at the time of such participant’s
death, the Company will deliver such cash to the executor or administrator of
the estate of the participant, or if, to the knowledge of the Company, the
participant has not appointed such executor or administrator, the Company, in
its sole discretion, may deliver such cash to the spouse or to any one or more
dependents or relatives of the participant, or if no spouse, dependent, or
relative is known to the Company, then to such other person as the Company may
designate. No designated beneficiary will, prior to the death of the participant
by whom the beneficiary has been designated, acquire any interest in the shares
or cash credited to the participant under this Plan.


A-4



--------------------------------------------------------------------------------



 



Section 16.  Employees’ Rights.
 
Nothing contained in this Plan will prevent the Company, Donegal Mutual or any
Participating Company from terminating any employee’s employment. No employee
will have any rights as a stockholder of the Company by reason of participation
in this Plan unless and until the Company has issued and delivered certificates
to the participant representing shares of Class A common stock for which the
participant has subscribed.
 
Section 17.  Use of Funds.
 
The Company may use all payroll deductions it receives or holds under this Plan
for any corporate purpose, and the Company will not be obligated to segregate
such payroll deductions. Any account established for a participant will be for
recordkeeping purposes only.
 
Section 18.  Government Regulations.
 
The Company’s obligation to sell and deliver Class A common stock under this
Plan is subject to any prior approval or compliance that may be required to be
obtained or made from or with any governmental or regulatory authority in
connection with the authorization, issuance or sale of such Class A common
stock.
 
Section 19.  Titles.
 
Titles are provided in this Plan for convenience only and are not to serve as a
basis for interpretation or construction of this Plan.
 
Section 20.  Applicable Law.
 
This Plan will be construed, administered and governed in all respects under the
laws of the Commonwealth of Pennsylvania and the United States of America.
 
Section 21.  Compliance with Rule 16b-3.
 
To the extent that Rule 16b-3 under the Exchange Act applies to purchases made
under this Plan, it is the Company’s intent that this Plan comply in all
respects with the requirements of Rule 16b-3, that the Company interpret any
ambiguities or inconsistencies in the construction of this Plan to give effect
to such intention and that if this Plan will not so comply, whether on the date
of adoption or by reason of any later amendment to or interpretation of
Rule 16b-3, the provisions of this Plan will be deemed to be automatically
amended so as to bring them into full compliance with such rule.
 
Section 22.  Approval of Stockholders.
 
Prior to June 30, 2011, the Company will submit this Plan to its stockholders
for approval in accordance with applicable law and regulations. Subscriptions
for the purchase of shares under this Plan will be subject to the condition that
the stockholders of the Company approve this Plan prior to such date in the
manner contemplated by Section 423(b)(2) of the Code. If the Company’s
stockholders do not approve this Plan prior to such date, this Plan will
terminate, all subscriptions under this Plan will be terminated and be of no
further force or effect and the Company shall promptly refund in cash, without
interest, of all sums previously deducted from their compensation pursuant to
this Plan.


A-5